Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Schafheimer on 2-8-21.

The application has been amended as follows: 
Claims 5, 6, 16 have been canceled. 
1. A population of isolated cells comprising human hematopoietic stem cells (HSCs)[[that have a genetically modified CLL1 gene comprising a modified exon 4 and a genetically modified CD33 gene comprising either a modified exon 2 or a modified exon 3and have reduced or eliminated CLL1 and CD33 expression, [[and]] wherein the CLL1 and/or CD33 genes are genetically modified using a Cas endonuclease and 
modified exon 4 of the CLL1 gene or the modified exon 2 or 3 of the CD33 gene 
10. The population of isolated cells of claim 2, wherein the modified exon 4 of the CLL1 gene comprises a frameshift mutation 
11. The population of isolated cells of claim 1, wherein the expression level of the genetically modified CLL1 and/or CD33 gene is less than 50% of the level of expression of a wild-type CLL1 or CD33 in a wild type human HSC 
17. The population of isolated cells of claim 1, wherein the human HSCs are 
18. The population of isolated cells of claim 1, wherein the human HSCs are 
21. The population of isolated cells of claim 2, wherein the modified exon 2 or comprises a frameshift mutation 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-4, 7-15, 17-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendment which limits the genetic modification 
The written description rejection of claim 12 has been withdrawn because NO expression and wild-type expression of CLL1 and CD33 expression caused the same differentiation capacity (pg 184-185). 
The rejections of claims 1, 17, 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment. 

Upon further review, double patenting issues over 16554520, 16701818, 16813958, 17176610, and 17222855 were discussed. Applicants agreed to file terminal disclaimers over the 5 applications/patents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 7-15, 17-21 have been allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632